Exhibit 10.1

 

FORM OF LOCK-UP AGREEMENT

 

THIS LOCK-UP AGREEMENT (this “Agreement”) is made and entered into as of
September 4, 2018 by and among (i) DOTA Holdings Limited, a Cayman Island
corporation (together with its successors, “Pubco”), (ii) Draper Oakwood
Investments, LLC, a Delaware limited liability company, in the capacity under
the Business Combination Agreement as the Purchaser Representative (including
any successor Purchaser Representative appointed in accordance with the Business
Combination Agreement, the “Purchaser Representative”), and (iii) the
undersigned (“Holder”). Any capitalized term used but not defined in this
Agreement will have the meaning ascribed to such term in the Business
Combination Agreement.

 

WHEREAS, on or about the date hereof, (i) Draper Oakwood Technology Acquisition,
Inc., a Delaware corporation (together with its successors, including the
Transaction Surviving Corporation (as defined in the Merger Agreement),
“Purchaser”), (ii) Pubco, (iii) DOTA Merger Subsidiary Inc., a Delaware
corporation and a wholly-owned subsidiary of Pubco (“Merger Sub”), (iv) the
Purchaser Representative, (v) Reebonz Limited, a Singapore corporation (the
“Company”), and (vi) each of the holders of the outstanding capital shares of
the Company named as Sellers therein (the “Sellers”), including Holder, are
entering into that certain Business Combination Agreement (as amended from time
to time in accordance with the terms thereof, the “Business Combination
Agreement”), pursuant to which, subject to the terms and conditions thereof,
among other matters, (a) Purchaser will merge with and into Merger Sub (the
“Merger”), with Purchaser continuing as the surviving entity and a wholly-owned
subsidiary of Pubco, and with holders of Purchaser’s securities receiving
substantially equivalent securities

 

of Pubco, and (b) Pubco will (the “Securities Exchange” and together with the
Merger and the other transactions contemplated by the Business Combination
Agreement, the “Transactions”) (i) acquire all of the issued and outstanding
capital shares of the Company from the Sellers in exchange for ordinary shares
of Pubco, with the Company becoming a wholly-owned subsidiary of Pubco, and (ii)
assume the Company’s outstanding options, warrants and other convertible
securities (with equitable adjustments to the number and exercise price of such
assumed options, warrants and other convertible securities) with the result that
such assumed options, warrants and other convertible securities shall be
exercisable into ordinary shares of Pubco;

 

WHEREAS, as of the date hereof, Holder is a holder of capital shares of the
Company in such amounts as set forth underneath Holder’s name on the signature
page hereto; and

 

WHEREAS, pursuant to the Business Combination Agreement, and in view of the
valuable consideration to be received by Holder thereunder, including the rights
under the Registration Rights Agreement, the parties desire to enter into this
Agreement, pursuant to which the Exchange Shares to be received by Holder in the
Securities Exchange (all such securities, together with any securities paid as
dividends or distributions with respect to such securities or into which such
securities are exchanged or converted, the “Restricted Securities”) shall become
subject to limitations on disposition as set forth herein.

 

 1 

 

 

NOW, THEREFORE, in consideration of the premises set forth above, which are
incorporated in this Agreement as if fully set forth below, and intending to be
legally bound hereby, the parties hereby agree as follows:

 

1.  Lock-Up Provisions.

 

(a)   Holder hereby agrees not to, during the period commencing from the Closing
and (A) with respect to fifty percent (50%) of the Restricted Securities, ending
on the earlier of (x) one (1) year after the date of the Closing, and (y) the
date after the Closing on which Pubco consummates a liquidation, merger, share
exchange or other similar transaction with an unaffiliated third party that
results in all of Pubco’s shareholders having the right to exchange their equity
holdings in Pubco for cash, securities or other property (a “Subsequent
Transaction”) and (B) with respect to the remaining fifty percent (50%) of the
Restricted Securities, ending on the earliest of (x) the one (1) year
anniversary of the date of the Closing, (y) the date after the Closing on which
Pubco consummates a Subsequent Transaction and (z) the date on which the closing
sale price of Pubco Ordinary Shares equals or exceeds $12.50 per share (as
adjusted for stock splits, stock dividends, reorganizations and
recapitalizations) for any twenty (20) trading days within any thirty (30)
trading day period (the “Lock-Up Period”): (i) lend, offer, pledge, hypothecate,
encumber, donate, assign, sell, contract to sell, sell any option or contract to
purchase, purchase any option or contract to sell, grant any option, right or
warrant to purchase, or otherwise transfer or dispose of, directly or
indirectly, any Restricted Securities, (ii) enter into any swap or other
arrangement that transfers to another, in whole or in part, any of the economic
consequences of ownership of the Restricted Securities, or (iii) publicly
disclose the intention to do any of the foregoing, whether any such transaction
described in clauses (i), (ii) or (iii) above is to be settled by delivery of
Restricted Securities or other securities, in cash or otherwise (provided,
however, that for the avoidance of doubt, the foregoing shall not preclude
Holder from engaging in any transaction in the securities of another company in
the same sector or in a similar sector as that of the Company or Pubco) (any of
the foregoing described in clauses (i), (ii) or (iii), a “Prohibited Transfer”).
The foregoing sentence shall not apply to the transfer of any or all of the
Restricted Securities owned by Holder (other than its rights to the Holdback
Shares until such Holdback Shares are issued to Holder in accordance with the
terms and conditions of the Business Combination Agreement) (I) by gift, will or
intestate succession upon the death of Holder, (II) to any Permitted Transferee
or (III) pursuant to a court order or settlement agreement related to the
distribution of assets in connection with the dissolution of marriage or civil
union; provided, however, that in any of cases (I), (II) or (III) it shall be a
condition to such transfer that the transferee executes and delivers to Pubco
and the Purchaser Representative an agreement stating that the transferee is
receiving and holding the Restricted Securities subject to the provisions of
this Agreement applicable to Holder, and there shall be no further transfer of
such Restricted Securities except in accordance with this Agreement. As used in
this Agreement, the term “Permitted Transferee” shall mean: (1) the members of
Holder’s immediate family (for purposes of this Agreement, “immediate family”
shall mean with respect to any natural person, any of the following: such
person’s spouse, the siblings of such person and his or her spouse, and the
direct descendants and ascendants (including adopted and step children and
parents) of such person and his or her spouses and siblings), (2) any trust for
the direct or indirect benefit of Holder or the immediate family of Holder, (3)
if Holder is a trust, to the trustor or beneficiary of such trust or to the
estate of a beneficiary of such trust, (4) if Holder is an entity, as a
distribution to limited partners, shareholders, members of, or owners of similar
equity interests in Holder upon the liquidation and dissolution of Holder or (5)
to any affiliate of Holder. Notwithstanding the foregoing, Holder may create a
charge over the Restricted Securities or otherwise grant a security interest
over or create any encumbrance over the Restricted Securities, provided that
such charge, security interest or encumbrance can only be enforced after the end
of the Lock-Up Period; and provided, further, that Holder may not create any
such charge, security interest or encumbrance with respect to its rights to any
Holdback Shares until such Holdback Shares are actually issued in accordance
with the Business Combination Agreement.

 

(b)  Holder further acknowledges and agrees that it shall not be permitted to
engage in any Prohibited Transfer with respect to any Holdback Shares until such
Holdback Shares are issued to Holder in accordance with the terms and conditions
of the Business Combination Agreement.

 

(c)  If any Prohibited Transfer is made or attempted contrary to the provisions
of this Agreement, such purported Prohibited Transfer shall be null and void ab
initio, and Pubco shall refuse to recognize any such purported transferee of the
Restricted Securities as one of its equity holders for any purpose. In order to
enforce this Section 1, Pubco may impose stop-transfer instructions with respect
to the Restricted Securities of Holder (and Permitted Transferees and assigns
thereof) until the end of the Lock-Up Period.

 

 2 

 

 

(d)  During the Lock-Up Period, each certificate evidencing any Restricted
Securities shall be stamped or otherwise imprinted with a legend in
substantially the following form, in addition to any other applicable legends:

 

“THE SECURITIES REPRESENTED BY THIS CERTIFICATE ARE SUBJECT TO RESTRICTIONS ON
TRANSFER SET FORTH IN A LOCK-UP AGREEMENT, DATED AS OF SEPTEMBER 4, 2018, BY AND
AMONG THE ISSUER OF SUCH SECURITIES (THE “ISSUER”), A CERTAIN REPRESENTATIVE OF
THE ISSUER NAMED THEREIN AND THE ISSUER’S SECURITY HOLDER NAMED THEREIN, AS
AMENDED. A COPY OF SUCH LOCK-UP AGREEMENT WILL BE FURNISHED WITHOUT CHARGE BY
THE ISSUER TO THE HOLDER HEREOF UPON WRITTEN REQUEST.” 

 

(e)  For the avoidance of any doubt, Holder shall retain all of its rights as a
shareholder of Pubco with respect to the Restricted Securities during the
Lock-Up Period, including the right to vote any Restricted Securities, but
subject to the obligations under the Business Combination Agreement.

 

2.  Miscellaneous. 

 

(a)  Termination of Business Combination Agreement. This Agreement shall be
binding upon Holder upon Holder’s execution and delivery of this Agreement, but
this Agreement shall only become effective upon the Closing. In the event that
the Business Combination Agreement is terminated in accordance with its terms
prior to the Closing, this Agreement shall automatically terminate and become
null and void, and the parties shall have no obligations hereunder. 

 

(b)  Binding Effect; Assignment. This Agreement and all of the provisions hereof
shall be binding upon and inure to the benefit of the parties hereto and their
respective permitted successors and assigns. This Agreement and all obligations
of Holder are personal to Holder and may not be transferred or delegated by
Holder at any time. Pubco may freely assign any or all of its rights under this
Agreement, in whole or in part, to any successor entity (whether by merger,
consolidation, equity sale, asset sale or otherwise) without obtaining the
consent or approval of Holder (but from and after the Closing, the consent of
the Purchaser Representative shall be required). If the Purchaser Representative
is replaced in accordance with the terms of the Business Combination Agreement,
the replacement Purchaser Representative shall automatically become a party to
this Agreement as if it were the original Purchaser Representative hereunder. 

 

(c)  Third Parties. Nothing contained in this Agreement or in any instrument or
document executed by any party in connection with the transactions contemplated
hereby shall create any rights in, or be deemed to have been executed for the
benefit of, any person or entity that is not a party hereto or thereto or a
successor or permitted assign of such a party. 

 

(d)  Governing Law; Jurisdiction. This Agreement and any dispute or controversy
arising out of or relating to this Agreement shall be governed by and construed
in accordance with the laws of the State of New York, without regard to the
conflict of law principles thereof. All Actions arising out of or relating to
this Agreement shall be heard and determined exclusively in any state or federal
court located in New York, New York (or in any appellate courts thereof) (the
“Specified Courts”). Each party hereto hereby (i) submits to the exclusive
jurisdiction of any Specified Court for the purpose of any Action arising out of
or relating to this Agreement brought by any party hereto and (ii) irrevocably
waives, and agrees not to assert by way of motion, defense or otherwise, in any
such Action, any claim that it is not subject personally to the jurisdiction of
the above-named courts, that its property is exempt or immune from attachment or
execution, that the Action is brought in an inconvenient forum, that the venue
of the Action is improper, or that this Agreement or the transactions
contemplated hereby may not be enforced in or by any Specified Court. Each party
agrees that a final judgment in any Action shall be conclusive and may be
enforced in other jurisdictions by suit on the judgment or in any other manner
provided by Law. Each party irrevocably consents to the service of the summons
and complaint and any other process in any other action or proceeding relating
to the transactions contemplated by this Agreement, on behalf of itself, or its
property, by personal delivery of copies of such process to such party at the
applicable address set forth in Section 2(g). Nothing in this Section 2(d) shall
affect the right of any party to serve legal process in any other manner
permitted by applicable law. 

 

 3 

 

 

(e)  WAIVER OF JURY TRIAL. EACH OF THE PARTIES HERETO HEREBY WAIVES TO THE
FULLEST EXTENT PERMITTED BY APPLICABLE LAW ANY RIGHT IT MAY HAVE TO A TRIAL BY
JURY WITH RESPECT TO ANY ACTION DIRECTLY OR INDIRECTLY ARISING OUT OF, UNDER OR
IN CONNECTION WITH THIS AGREEMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY. EACH
PARTY HERETO (i) CERTIFIES THAT NO REPRESENTATIVE OF ANY OTHER PARTY HAS
REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PARTY WOULD NOT, IN THE
EVENT OF ANY ACTION, SEEK TO ENFORCE THAT FOREGOING WAIVER AND (ii) ACKNOWLEDGES
THAT IT AND THE OTHER PARTIES HERETO HAVE BEEN INDUCED TO ENTER INTO THIS
AGREEMENT BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN
THIS SECTION 2(e). 

 

(f)  Interpretation. The titles and subtitles used in this Agreement are for
convenience only and are not to be considered in construing or interpreting this
Agreement. In this Agreement, unless the context otherwise requires: (i) any
pronoun used in this Agreement shall include the corresponding masculine,
feminine or neuter forms, and the singular form of nouns, pronouns and verbs
shall include the plural and vice versa; (ii) “including” (and with correlative
meaning “include”) means including without limiting the generality of any
description preceding or succeeding such term and shall be deemed in each case
to be followed by the words “without limitation”; (iii) the words “herein,”
“hereto,” and “hereby” and other words of similar import in this Agreement shall
be deemed in each case to refer to this Agreement as a whole and not to any
particular section or other subdivision of this Agreement; and (iv) the term
“or” means “and/or”. The parties have participated jointly in the negotiation
and drafting of this Agreement. Consequently, in the event an ambiguity or
question of intent or interpretation arises, this Agreement shall be construed
as if drafted jointly by the parties hereto, and no presumption or burden of
proof shall arise favoring or disfavoring any party by virtue of the authorship
of any provision of this Agreement. 

 

 4 

 

 

(g)  Notices. All notices, consents, waivers and other communications hereunder
shall be in writing and shall be deemed to have been duly given when delivered
(i) in person, (ii) by facsimile or other electronic means, with affirmative
confirmation of receipt, (iii) one Business Day after being sent, if sent by
reputable, nationally recognized overnight courier service or (iv) three (3)
Business Days after being mailed, if sent by registered or certified mail,
pre-paid and return receipt requested, in each case to the applicable party at
the following addresses (or at such other address for a party as shall be
specified by like notice): 

 

If to Pubco prior to the Closing or to the Purchaser Representative, to:

 

Draper Oakwood Investments, LLC
55 East 3rd Ave.
San Mateo, CA 94401, USA
Attn: Aamer Sarfraz
Telephone No.: +44-777-049-0449
Email: aamer@draperoakwood.com

 

with a copy (that shall not constitute notice), to:

 

Ellenoff Grossman & Schole LLP
1345 Avenue of the Americas, 11th Floor
New York, New York 10105
Attn:    Stuart Neuhauser, Esq.
             Douglas Ellenoff, Esq.
Facsimile No.: (212) 370-7889
Telephone No.: (212) 370-1300
Email:   sneuhauser@egsllp.com
             ellenoff@egsllp.com

 

If to Pubco from and after the Closing, to:

 

Reebonz Holding Limited
5 Tampines North Drive 5
Singapore 528548
Attn: Samuel Lim Kok Eng
Facsimile No.: 011 65 6499 9443
Telephone No.: 011 65 6511 8475
Email: samuel.lim@reebonz.com

 

with a copy (that will not constitute notice) to:

 

Dentons Rodyk & Davidson LLP
80 Raffles Place, #33-00 UOB Plaza 1
Singapore 048624
Attn: S. Sivanesan
Facsimile No.: 011 65 6532 1838
Telephone No.: 011 65 6885 3685
Email: sivanesan.s@dentons.com

 

and

 

the Purchaser Representative (and its copies for notices hereunder)

 

If to Holder, to:  the address set forth below Holder’s name on the signature
page to this Agreement.

 

(h)  Amendments and Waivers. Any term of this Agreement may be amended and the
observance of any term of this Agreement may be waived (either generally or in a
particular instance, and either retroactively or prospectively) only with the
written consent of Pubco, the Purchaser Representative and Holder. No failure or
delay by a party in exercising any right hereunder shall operate as a waiver
thereof. No waivers of or exceptions to any term, condition, or provision of
this Agreement, in any one or more instances, shall be deemed to be or construed
as a further or continuing waiver of any such term, condition, or provision. 

 

(i)  Severability. In case any provision in this Agreement shall be held
invalid, illegal or unenforceable in a jurisdiction, such provision shall be
modified or deleted, as to the jurisdiction involved, only to the extent
necessary to render the same valid, legal and enforceable, and the validity,
legality and enforceability of the remaining provisions hereof shall not in any
way be affected or impaired thereby nor shall the validity, legality or
enforceability of such provision be affected thereby in any other jurisdiction.
Upon such determination that any term or other provision is invalid, illegal or
incapable of being enforced, the parties will substitute for any invalid,
illegal or unenforceable provision a suitable and equitable provision that
carries out, so far as may be valid, legal and enforceable, the intent and
purpose of such invalid, illegal or unenforceable provision. 

 

(j)  Specific Performance. Holder acknowledges that its obligations under this
Agreement are unique, recognizes and affirms that in the event of a breach of
this Agreement by Holder, money damages will be inadequate and Pubco (and the
Purchaser Representative on behalf of Pubco) will have no adequate remedy at
law, and agrees that irreparable damage would occur in the event that any of the
provisions of this Agreement were not performed by Holder in accordance with
their specific terms or were otherwise breached. Accordingly, each of Pubco and
the Purchaser Representative shall be entitled to an injunction or restraining
order to prevent breaches of this Agreement by Holder and to enforce
specifically the terms and provisions hereof, without the requirement to post
any bond or other security or to prove that money damages would be inadequate,
this being in addition to any other right or remedy to which such party may be
entitled under this Agreement, at law or in equity. 

 

 5 

 

 

(k)  Entire Agreement. This Agreement constitutes the full and entire
understanding and agreement among the parties with respect to the subject matter
hereof, and any other written or oral agreement relating to the subject matter
hereof existing between the parties is expressly canceled; provided, that, for
the avoidance of doubt, the foregoing shall not affect the rights and
obligations of the parties under the Business Combination Agreement or any
Ancillary Document. Notwithstanding the foregoing, nothing in this Agreement
shall limit any of the rights or remedies of Pubco and the Purchaser
Representative or any of the obligations of Holder under any other agreement
between Holder and Pubco or the Purchaser Representative or any certificate or
instrument executed by Holder in favor of Pubco or the Purchaser Representative,
and nothing in any other agreement, certificate or instrument shall limit any of
the rights or remedies of Pubco or the Purchaser Representative or any of the
obligations of Holder under this Agreement.

 

(l)  Further Assurances. From time to time, at another party’s request and
without further consideration (but at the requesting party’s reasonable cost and
expense), each party shall execute and deliver such additional documents and
take all such further action as may be reasonably necessary to consummate the
transactions contemplated by this Agreement.

 

(m) Counterparts; Facsimile.  This Agreement may also be executed and delivered
by facsimile signature or by email in portable document format in two or more
counterparts, each of which shall be deemed an original, but all of which
together shall constitute one and the same instrument.

 

[Remainder of Page Intentionally Left Blank; Signature Pages Follow]

 

 6 

 

 

IN WITNESS WHEREOF, the parties have executed this Lock-Up Agreement as of the
date first written above.

 

  Pubco:       DOTA HOLDINGS LIMITED   By:                     Name:     Title:
          The Purchaser Representative:       DRAPER OAKWOOD INVESTMENTS, LLC,  
solely in its capacity under the Business Combination Agreement as the Purchaser
Representative       By:     Name:     Title:  

 

{Additional Signature on the Following Page}


 

 

 

 

 



{Signature Page to Lock-Up Agreement}



 

 7 

 

 

IN WITNESS WHEREOF, the parties have executed this Lock-Up Agreement as of the
date first written above. 

 

Holder:

 

Name of Holder: [__________________________________]

 

By:     Name:     Title:    

 

Number and Type of Company Stock:

 

Company Ordinary Shares:__________________________________________________

 

Company Series A Preferred Shares:___________________________________________

 

Company Series B Preferred Shares:___________________________________________

 

Company Series C Preferred Shares:___________________________________________

 

Company Series D Preferred Shares:___________________________________________

 

Address for Notice:

 

Address:_________________________________

 

________________________________________

 

________________________________________ 

 

Facsimile No.:______________________________

 

Telephone No.:______________________________

 

Email:_____________________________________

 

{Signature Page to Lock-Up Agreement}

 

 8 

